United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-3736
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                    Eric Sandoval

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Sioux City
                                  ____________

                            Submitted: January 31, 2019
                              Filed: February 5, 2019
                                   [Unpublished]
                                  ____________

Before COLLOTON, SHEPHERD, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.

      Eric Sandoval directly appeals the sentence the district court1 imposed after he
pleaded guilty to a drug offense. His counsel has moved for leave to withdraw and

      1
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.
has filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the
district court should have departed downward based on overstatement of Sandoval’s
criminal history, should have granted a greater downward variance, and should have
ordered that the sentence run concurrently with the sentence the court imposed in a
separate case involving Sandoval’s violation of supervised-release conditions.
Sandoval has not filed a pro se brief.

        We lack authority to review the district court’s decision not to depart, as the
court recognized its authority to depart and Sandoval does not contend that it denied
his request based on an unconstitutional motive. See United States v. Dixon, 650
F.3d 1080, 1084 (8th Cir. 2011) (district court’s refusal to grant downward departure
is unreviewable unless court had unconstitutional motive in denying request or failed
to recognize its authority to depart downward). We reject Sandoval’s argument that
the district court should have granted a greater downward variance, as we conclude
the district court did not impose an unreasonable sentence. See United States v.
Salazar-Aleman, 741 F.3d 878, 881 (8th Cir. 2013) (discussing appellate review of
sentencing decisions under abuse-of-discretion standard); see also United States v.
Torres-Ojeda, 829 F.3d 1027, 1030 (8th Cir. 2016) (where defendant was sentenced
below advisory Guidelines range, it is nearly inconceivable that district court abused
its discretion in not varying downward still further). Further, we conclude the district
court did not err in imposing a consecutive sentence. See U.S.S.G. § 5G1.3,
comment. (n.4(C)) (recommending that sentence for instant offense be imposed
consecutively to sentence imposed for revocation where defendant committed instant
offense while serving period of supervised release).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues for appeal. Accordingly, we grant counsel’s
motion to withdraw and affirm.
                      ______________________________



                                          -2-